Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 2 April 2021, is acknowledged.  Claim 1 is amended therein.  Claims 8 – 10 and 17 – 20 are cancelled.  Accordingly, claims 1 – 4, 6, 7, and 11 - 16 are pending and in a condition for allowance.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection of set forth in the Action of 4 February 2021 is hereby withdrawn in light of Applicants’ remarks and amendment of the claims.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicants’ representative, Dr. Stefan U. Koschmieder, Esq., on 6 May 2021.
Claim 1 is amended as follows: 
1.	(AMENDED)	A mesosilicalite nanocarrier, comprising: 

a mesophase with mesopores of a hexagonal structure; and 
a microphase with micropores of a microporous volume in the range of 0.05 cc/g to 0.1 cc/g; and 
a platinum(II) complex loaded in the mesopores and micropores of the nanocarrier;
wherein a mean pore diameter of the mesosilicalite nanocarrier is in the range of 1.5 nm to 5.5 nm and wherein the comprising micropores having a pore diameter 2.0 – 2.8 nm and [[a]] mesopores having a pore diameter 2.9 – 4.0 nm.
The following is an Examiner’s Statement of Reasons for Allowance: 
Applicants have amended independent claim 1 to more precisely define the pore size ranges of two different distributions of pores within the meso- and micro-phases of the nanocarrier of the invention.  The art of record does not disclose silicalite materials with such narrowly-defined multiple pore size distributions within a multiphase material. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619